There are some questions raised on this appeal which appear to have been conclusively settled by the finding of the trial judge, and these we shall take no time to discuss. The court found that the title to the strip of land was in Mrs. Pinney, and we are unable to see any error on the part of the trial judge in reaching this conclusion. It was a question to be determined from all the evidence. Mrs. Pinney claimed that this strip of land belonged to her. The town claimed that it was in fact a part of the highway, and on this it based its right to do the acts complained of. The trial judge found adversely to this claim of the defendant town, and that finding settles this feature of the case.
But there is another question raised by the defendant *Page 414 
town, touching the amount of damage and the rule of assessing it, which is a matter of some importance. The defendant town claims that the court adopted an incorrect rule, in that it inquired into the fair market value of this strip of land, and awarded an amount proven as such fair market value. We think the court did not err in this inquiry, or in this award.
The criticism of the defendant town seems to assume that the trial judge adopted the rule of fair market value as the sole criterion, without treating the matter of special benefits as a factor. But no such benefits were attempted to be proven by the defendant town, so far as anything in the finding of the trial judge discloses. Assuming, however, that there were some benefits in fact, the rule is that a trespasser cannot in any event, when compensation is sought for his trespass, be heard to say in defense, or even in mitigation, that he has really benefited the plaintiff by his wrongful acts; he cannot thrust benefits upon the landowner, and then set up the benefits in reduction of the damage caused by these acts. He cannot find fault with the court if no allowance in reduction of damage be made him by reason thereof.
While it is quite true that in an action of trespassquare clausum, simple and uncomplicated, the measure of damage is not ordinarily the market value of the land, yet there were elements in this case that justified the court in adopting that rule. Not upon any theory that these acts of trespass pass the title of the land to the trespasser, for the title remains in Mrs. Pinney, but the town of Winchester has a road over this land, and this road, notwithstanding the illegality of its inception, seems to have been treated and accepted as a matter of permanence by both parties to this controversy. The taking was treated on the trial by both parties as a permanent taking. The land was seized *Page 415 
upon by the defendant town, and the injured party has chosen to treat it as a permanent appropriation of the land, and to demand payment accordingly. The defendant town has so treated it in its claim on the trial below and on the trial here, in that it insists that taking this land and making it a part of the highway is in fact a public improvement, and, as such, a benefit to the plaintiff's other land; and that this fact ought to be taken into consideration in estimating the amount that the defendant town should pay the plaintiff by reason of its acts in appropriating it, and in creating this permanent, public improvement. The defendant town assumes and concedes that it is such a public improvement, and necessarily concedes its permanent character. And further, the court has found that the town in fact appropriated this strip of land to itself for this purpose. The term "appropriate" as used here is not without significance; and it must be observed that this fact of appropriation is a part of the basis of the plaintiff's claim for damage, and it is also a factor in the town's claim as affecting the amount of such damage, and it is a part of the finding of the court and of the judgment of the court. And that feature of the judgment is not criticised; no exception whatever is taken to it, and no claim of error is based upon it. The meaning of this term "appropriate," as defined by this court in the case of Woodward v. Reynolds, 58 Conn. 486, 490,19 A. 511, is "to allot, assign, set apart, or apply anything to the use of a particular person or thing or for a particular purpose." This "appropriation" of land is something more than a mere wrongful entry upon the land. It involves something more than a mere encroachment, something more than the mere digging up of the soil. The entry and the digging and the removal of the soil are only incidents and indicia of the appropriation of it to the use and benefit of the town as a *Page 416 
highway. These incidents, this appropriation and the purpose of it, and the results, one of which is the roadway over the land claimed to be a public improvement, demonstrate conclusively that the defendant town treats the taking and the injury and the highway as permanent.
The plaintiff says that the condition in which the defendant town has put and left this land, and the use to which it has appropriated it, have destroyed its value to her, and she demands the full value of it. The defendant replies that the plaintiff should not have the full value of it. Not because the town has not appropriated it, but because the public improvement for which the town has appropriated it is a benefit to Mrs. Pinney's other property; and, consequently, something should be deducted from this valuation of the property in her favor. The town takes no exception to the claim or finding that it has appropriated this property, but simply says that the court has adopted an unlawful rule of damage. If this is not true, the town has no just cause of complaint. The injury to the land, the taking and the appropriation of it to highway purposes, are treated by the parties themselves as a permanent injury. This being so, the value of the land is a proper rule of damage. It was proper, under such circumstances, for the court to assess the entire damages with reference to past and probable future injuries. Fowle v. New Haven  N. Co.,107 Mass. 352, 354, 112 id. 334.
The court below did this by awarding as damages the full value of the land, and this concludes both parties, and must operate as a bar to any future action by the plaintiff for damages.
   There is no error.
In this opinion the other judges concurred.